DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/933184 has claims 1-20 pending.  Claims 6-20 have been elected.
Claims 1-5 have been withdrawn.
Claim 15 and 20 have been amended.

Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See claim language for claim 15 below (with emphasis on bold-faced italicized language):
“(Currently Amended) The system of claim 6, wherein the instructions, when executed by the one or more processors, cause the system to: 
… wherein the instructions, when executed by the one or more processors to receive the first template, cause the system to: 
obtain metadata associated with the first virtual resource instance; QB\155890.00093\65284968.1Serial No. 15/933,184 Response to Office Action dated July 16, 2020 Page 11 
identify in the metadata a plurality of parameters having associated values and defining a first configuration of the first virtual resource instance; and 
store the plurality of parameters, the first logical identifier, and the first instance identifier as a first resource definition in a format of the first template, the first resource definition being incorporated into the first template before the system receives the first template.”
These limitations recite instructions, at a time when executed by the one or more processors to receive the first template, cause a system to “obtain…”, “identify…”, and “store…”.
However, this subject matter is indefinite and unclear. The step to “store … a first resource definition…into the first template before the system receives the first template” cannot be properly interpreted by one of ordinary skill in the art as the elements conflict with each other. 
Particularly, it is unclear how the storing step takes place before the system receives the first template, if the instructions had previously received the first template. 
See language again below: 
The system of claim 6, … wherein the instructions, when executed by the one or more processors to receive the first template, cause the system to: 
…	store the plurality of parameters, the first logical identifier, and the first instance identifier as a first resource definition in a format of the first template, the first resource definition being incorporated into the first template before the system receives the first template.”
In other words, a template is received, upon executing the instructions. 
Then in a next state, this causes a system to store a first resource definition, which being incorporated into the first template before the system receives the first template.  

Examiner recommends that Applicant amend the claim to be consistent with Paragraphs [0088-0089, 0092]
For sake of compact prosecution, Examiner interprets the substeps to “obtain…”, “identify…”, and “store…” are separate from the instructions to receive the first template.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terayama et al. (Pub. No. US2016/0004551 filed on August 24, 2015; hereinafter Terayama).
Regarding claim 16, Terayama discloses the following: 
(Original) A system, comprising one or more server computing devices having processors and memory storing specific computer-readable program instructions that, when executed by the one or more processors, cause the system to: 
receive, from a client computing device in communication with the one or more server computing devices, user input comprising a request to perform a management operation on a logical container; 
(Terayama teaches receiving, from a client computing device in communication with the one or more server computing devices, user input [0033] comprising a request to perform a management operation on a logical container [0013, 0170] on a logical container [0128])
determine that the user input includes a first instance identifier of a first virtual resource instance to be adopted into the logical container; 
(Terayama teaches determining that the user input [0033] includes a first instance identifier of a first virtual resource instance to be adopted into the logical container [0116, 0119])
receive a first template defining the logical container and one or more virtual computing resources associated with the logical container, the first template comprising a first logical identifier associated with a first physical identifier for adopting a resource; 
(Terayama teaches receiving a first template defining the logical container, e.g. “the containers 310 are obtained by defining the virtual resource configurations” [0119] and one or more virtual computing resources, e.g. “defining the virtual resource configurations” [0119], as members of the logical container, e.g. “The contents of the resource configuration 211e can be configured individually in response to a user request. As a catalogue template that is kept in the user request management unit 210, model data of the resource configuration 211e may be prepared” [0119], the first template including a first logical identifier – see [0116])
store the first instance identifier in the first template as the first physical identifier; and 
(Terayama teaches storing the first instance identifier in the first template as the first physical identifier [0116, 0151; FIG. 5], e.g. “The instance management table 211 keeps, for example, an instance identifier 211a” [0116])
perform the management operation to cause the first virtual resource instance to be adopted into the logical container without deleting the first virtual resource instance.  
(Terayama teaches performing the management operation to cause the first virtual resource instance to be adopted into the logical container [0183-0184], without deleting any of the plurality of target resource instances, e.g. “the identification information and instances of the candidate containers are not deleted, and the records in the container management table 215 are updated to appropriate values by the resource configuration management unit” [0183])
Regarding claim 17, Terayama discloses the following: 
wherein to receive the user input comprising the request, the instructions, when executed by the one or more processors, cause the system to: 
identify, from a plurality of virtual resource instances associated with a user of the client computing device, one or more candidate resources that are not associated with the logical container, the one or more candidate resources including the first virtual resource instance; 
 (Terayama teaches identifying, from a plurality of virtual resource instances associated with a user of the client computing device, one or more candidate resources [0171-0172] that are not associated with the logical container information [0172-0173], the one or more candidate resources including the first virtual resource instance [0171])
cause a user interface to be displayed on the client computing device, the user interface enabling the user to view a representation of the one or more candidate resources and input a selection of the one or more candidate resources to be adopted into the logical container; and  QB\155890.00093\61293328.1Serial No.: 15/933,184 Election and Response to Office Action dated January 10, 2020 Page 11 
(Terayama teaches causing a user interface to be displayed on the client computing device, the user interface enabling the user to view – via “using a management interface” [0064] – a representation of the one or more candidate resources [0171-172] and input a selection of the one or more candidate resources to be adopted into the logical container [0171])
receive the user input comprising the request and the selection including the first instance identifier.  
(Terayama teaches receiving the user input comprising the request and the selection including the first instance identifier [0171])
Regarding claim 18, Terayama discloses the following: 
wherein the instructions, when executed by the one or more processors, cause the system to: 
to receive the user input comprising the request: 
cause a user interface to be displayed on the client computing device, the user interface enabling the user to select an option to adopt a target resource into the logical container and to provide a selected logical identifier and a selected physical identifier; and 
(Terayama teaches causing a user interface [0064, 0119], e.g. “a management interface” [0064], to be displayed on the client computing device, the user interface enabling the user to select an option to adopt a target resource into the logical container [0170] and to provide a selected logical identifier [0128, 0182] and a selected physical identifier [0182], e.g. “The target 207a indicates information for uniquely identifying each container” [0151])
receive the user input comprising the request, the selected logical identifier, and the selected physical identifier; 
(Terayama teaches receiving the user input comprising the request [0064, 0170, 0182], the selected logical identifier [0063])
determine that the selected logical identifier is the first logical identifier; and 
(Terayama teaches determining that the selected logical identifier is the first logical identifier [0063, 0128])
determine that the selected physical identifier is the first instance identifier.  
(Terayama teaches determine that the selected physical identifier is the first instance identifier [0151])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amendments to claim 15 have changed the claim scope, and give Examiner grounds to apply new prior art on the claim language. 
Claim(s) 6-13 rejected under 35 U.S.C. 103 as being unpatentable over Terayama et al. (Pub. No. US2016/0004551 filed on August 24, 2015; hereinafter Terayama) in view of Allen (Pub. No. US2017/0339013 filed on May 12, 2017; hereinafter Allen).
Regarding claim 6, Terayama disclose the following: 
(Original) A system, comprising one or more processors and memory storing computer-executable instructions that, when executed by the one or more processors, cause the system to: 
receive a request to perform a management operation on a logical container; 
(Terayama teaches receiving a request to perform a management operation [0013, 0170] on a logical container [0128])
receive a first template defining the logical container and one or more virtual computing resources as members of the logical container, the first template including a first logical identifier; 
(Terayama teaches receiving a first template defining the logical container, e.g. “the containers 310 are obtained by defining the virtual resource configurations” [0119] and one or more virtual computing resources, e.g. “defining the virtual resource configurations” [0119], as members of the logical 

However, Terayama does not disclose the following:
(1)	determine, based on one or both of the request and the first template, that the first logical identifier is associated with a first instance identifier of a first virtual resource instance that is not instantiated from the first template; and 
(2)	associate the first instance identifier with the logical container to adopt the first virtual resource instance into the logical container, enabling management of the first virtual resource instance as one of the one or more members, without deleting the first virtual resource instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Allen.
(1) (Allen teaches determining, based on one or both of the request and the first template/detailed configuration [0107], that the first logical identifier is associated with a first instance identifier, e.g. “action 718” and “ssh_key 720” [0156; FIG. 7, Element 712, 718, 720], of a first virtual resource instance [0107] that is not instantiated from the first template [0110, 0114]. 
See citations of Allen below: 
“identify discrepancies in the deployed resources and configuration with respect to their corresponding stack models” [0110]
“the deployment engine may be arranged to generate provider specific work arounds that may provide the same functionality as the missing resources” [0114])
 (2) (Allen teaches associating the first instance identifier with the logical container to adopt the first virtual resource instance into the logical container [0238-0239], enabling management of the first virtual 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Terayama with the teachings of Allen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining and associating steps of Allen in accordance with the instance identifier and logical identifier of Terayama. 
The motivation would have been as follows: “the user may modify the stack model by performing various actions” [0237 – Allen].
Regarding claim 7, Terayama in view of Allen disclose the following: 
wherein executing the instructions causes the system to: 
determine that the management operation is to create the logical container in a virtual computing environment in which the first virtual resource instance is deployed; 
(Terayama teaches determine that the management operation is to create the logical container in a virtual computing environment [0041] in which the first virtual resource instance is deployed, e.g. “user 301 creates an instance 11 (or 21) in order to use a desired application. A physical resource that is required for operating the instance” [0076])
determine that the first template comprises program code readable by the one or more processors to define the logical container and to create and configure programmable computing infrastructure resources in the virtual computing environment; 
Terayama teaches determining that the first template comprises program code readable by the one or more processors to define the logical container [0090] and to create and configure programmable computing infrastructure resources in the virtual computing environment [0104])
using the program code, communicate with a resource allocation system of the virtual computing environment to create the logical container and launch one or more computing resource instances associated with the logical container and representing the programmable computing infrastructure resources; and 
(Terayama teaches communicating with a resource allocation system of the virtual computing environment to create the logical container [0104] and launch one or more computing resource instances [0116, 0122] associated with the logical container and representing the programmable computing infrastructure resources [0104])
subsequent to adopting the first virtual resource instance into the logical container, apply requested management operations on the logical container in the virtual computing environment to the first virtual resource instance and the one or more computing resource instances.  
(Terayama teaches subsequent to adopting the first virtual resource instance into the logical container [0065, 0119], apply requested management operations on the logical container in the virtual computing environment to the first virtual resource instance and the one or more computing resource instances, e.g. “If need be, each user can introduce a desired application to an instance and operate the application by notifying the application management server 211k or the application manager of the identifier 211d of the container used by the instance of the user” [0122])
Regarding claim 8, Terayama in view of Allen disclose the following: 
wherein executing the instructions further causes the system to: 
determine that the management operation is to create the logical container in a virtual computing environment in which the first virtual resource instance is deployed; 
Terayama teaches determining that the management operation is to create the logical container in a virtual computing environment in which the first virtual resource instance is deployed [0041, 0076])
determine that the first template comprises: 
program code readable by the one or more processors to define the logical container in the virtual computing environment; and 
(Terayama discloses program code readable by the one or more processors to define the logical container [0090] in the virtual computing environment [0068], e.g. “a resource division that defines a use range of the provided virtual resources, the containers are associated with any of application programs” [0012])
a plurality of logical identifiers each associated with a corresponding virtual computing resource of the one or more virtual computing resources, the plurality of logical identifiers including the first logical identifier associated with the first virtual resource instance; 
(Terayama discloses a plurality of logical identifiers each associated with a corresponding virtual computing resource of the one or more virtual computing resources [0150-0154; FIG. 9, Elements 207, 207a,], the plurality of logical identifiers including the first logical identifier associated with the first virtual resource instance [0112-0113, 0150-0151])
identify, based on one or both of the request and the first template, a plurality of instance identifiers each associated with a corresponding logical identifier of the plurality of logical identifiers, 
(Terayama teaches identifying, based on one or both of the request and the first template, a plurality of instance identifiers each associated with a corresponding logical identifier of the plurality of logical identifiers [0151-0154])
communicate with a resource allocation system of the virtual computing environment to create the logical container; and 
Terayama teaches communicating with a resource allocation system of the virtual computing environment to create the logical container [0104, 0136-0137])
associate the plurality of instance identifiers with the logical container to enable management of the plurality of target resource instances as the one or more members, without deleting any of the plurality of target resource instances.  
(Terayama teaches associating the plurality of instance identifiers with the logical container to enable management of the plurality of target resource instances as the one or more members [0183-0184], without deleting any of the plurality of target resource instances, e.g. “the identification information and instances of the candidate containers are not deleted, and the records in the container management table 215 are updated to appropriate values by the resource configuration management unit” [0183])

However, Terayama does not disclose the following:
each instance identifier identifying a corresponding target resource instance of a plurality of target resource instances that are executing in the virtual computing environment and are not instantiated from the first template, the plurality of target resource instances including the first virtual resource instance; 
Nonetheless, this feature would have been made obvious, as evidenced by Allen.
(Allen discloses each instance identifier identifying a corresponding target resource instance of a plurality of target resource instances that are executing in the virtual computing environment and are not instantiated from the first template [0110, 0114], the plurality of target resource instances including the first virtual resource instance [0237-0239])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Terayama with the teachings of Allen. 
Allen in the virtual computing environment of Terayama. 
The motivation would have been as follows: “discrepancies may be discovered, one or more relevant actions may be perform depending on policies defined for the stack. For example, in some embodiments, the cloud management server may launch the deployment engine to generate an updated configuration package to redeploy some or all of the original stack model to eliminate the discovered discrepancies and modify the affected resources such that they conform to the stack model” [0111 – Terayama].
Regarding claim 9, Terayama in view of Allen disclose the following: 
wherein executing the instructions further causes the system to: 
obtain candidate information identifying each virtual resource instance executing in the virtual computing environment; 
(Terayama teaches obtaining candidate information identifying each virtual resource instance executing in the virtual computing environment [0115-0116, 0118], e.g. “abstracted identification information on the physical apparatuses allocated to the instances. The users do not have to know which physical resources are actually allocated to the instances 11 that the users use” [0115])
obtain container information identifying each virtual resource instance that is associated with one of the existing logical containers; and 
(Terayama teaches obtaining container information identifying each virtual resource instance [0116, 0118] that is associated with one of the existing logical containers, e.g. “the instances 11 represent logical computers that have the guest OSs” [0117])
before identifying the plurality of instance identifiers:  QB\155890.00093\61293328.1Serial No.: 15/933,184 Election and Response to Office Action dated January 10, 2020 Page 7 
identify, as the plurality of target resource instances, each virtual resource instance identified in the candidate information and not identified in the container information; and 
Terayama teaches identifying, as the plurality of target resource instances, each virtual resource instance identified in the candidate information and not identified in the container information, e.g. “the integrated resource management unit 202 determines whether there are changes in the resource requirements defined in the application management servers 201. Specifically, the resource configuration management unit 213 determines the presence/absence of an update with reference to the resource requirement definition table” [0173])
modify the first template to associate each logical identifier of the plurality of logical identifiers with a corresponding target resource instance of the plurality of target resource instances.  
(Terayama teaches modifying the first template, e.g. “Changing the resource configurations of the candidate containers” [0182], to associate each logical identifier of the plurality of logical identifiers with a corresponding target resource instance of the plurality of target resource instances [0183], e.g. “for all processing details in step S19 described above, the identification information and instances of the candidate containers are not deleted, and the records in the container management table 215 are updated to appropriate values by the resource configuration management unit” [0183])
Regarding claim 10, Terayama in view of Allen disclose the following: 
wherein executing the instructions further causes the system to: 
determine that the request identifies a target resource type of the one or more members of the logical container; 
(Terayama teaches determining that the request identifies a target resource type [0171] of the one or more members of the logical container [0170], e.g. “there exist a plurality of methods for determining what type of resource (a server, a network, a storage) is to be added. For example, the user may clearly specify the type of a required resource and indicate a resource addition request” [0171])
obtain candidate information identifying each virtual resource instance executing in the virtual computing environment; 
(Terayama teaches obtain candidate information identifying each virtual resource instance [0171-0172] executing in the virtual computing environment [0189], e.g. “The types and amount of resources that need to be added may automatically be specified by automatically calculating them based on the histories of the resource utilization rates” [0171])
obtain container information identifying each virtual resource instance that is associated with one of the existing logical containers; 
(Terayama teaches obtaining container information, in the form of “the consumption trends” [0172], which are identifying each virtual resource instance that is associated with one of the existing logical containers [0172])
identify, as one or more candidate resource instances, each virtual resource instance identified in the candidate information and not identified in the container information; 
(Terayama teaches identifying, as one or more candidate resource instances, each virtual resource instance [0172-0173] identified in the candidate information and not identified in the container information [0173])
determine a corresponding resource type of each of the one or more candidate resource instances; and 
(Terayama teaches determining a corresponding resource type of each of the one or more candidate resource instances, e.g. “the resource configuration management unit 213 determines the presence/absence of an update with reference to the resource requirement definition table 207 via the resource management unit 206 on the application management server 201. When there is an update as a result of the determination (S11: YES), the resource configuration management unit 213 
before identifying the plurality of instance identifiers: 
identify, as the plurality of target resource instances, each candidate resource instance wherein the corresponding resource type is the target resource type; and 
(Terayama teaches identifying, as the plurality of target resource instances, each candidate resource instance, e.g. “searching the records described in the container management table” [0175], wherein the corresponding resource type is the target resource type [0183])
modify the first template to associate each logical identifier of the plurality of logical identifiers with a corresponding target resource instance of the plurality of target resource instances.  
(Terayama teaches modifying the first template to associate each logical identifier of the plurality of logical identifiers with a corresponding target resource instance of the plurality of target resource instances [0181-0183])
Regarding claim 11, Terayama in view of Allen the following: 
wherein the instructions, when executed by the one or more processors, further cause the system to: 
determine that the management operation is to perform an update of the logical container, the one or more members of the logical container including a second virtual resource instance executing in a virtual computing environment in which the first virtual resource instance is deployed; 
(Terayama teaches determining that the management operation is to perform an update of the logical container, e.g. “a user 301b that uses the instances 11b requests for an additional resource to the second container 310(2)” [0099], the one or more members/resources of the logical container [0099] including a second virtual resource instance executing in a virtual computing environment in which the 
determine that the program code of the first template further includes a virtual resource definition used to launch the second virtual resource instance in the virtual computing environment; 
(Terayama teaches determining that the program code of the first template further includes a virtual resource definition [0119] used to launch/operate the second virtual resource instance in the virtual computing environment [0122])
obtain a primary identifier generated by a resource allocation system of the virtual computing environment upon creation of the logical container in the virtual computing environment; and 
(Terayama teaches obtaining a primary identifier, e.g. “the identification information and instances of the candidate containers” [0183], generated by a resource allocation system of the virtual computing environment [0183] upon creation of the logical container in the virtual computing environment [0182])
associate the first instance identifier with the primary identifier to adopt the first virtual resource instance into the logical container created in the virtual computing environment.  
(Terayama teaches associating the first instance identifier, e.g. “the identifier of any of the apparatuses is added”, with the primary identifier [0184] to adopt the first virtual resource instance into the logical container [0183] created in the virtual computing environment [0182])
Regarding claim 12, Terayama in view of Allen disclose the following: 
wherein the instructions, when executed by the one or more processors, cause the system to, subsequent to adopting the first virtual resource instance into the logical container: 
receive a request to detach adopted resources of the logical container; 
(Terayama teaches receiving a request to detach adopted resources of the logical container [0085, 0182], e.g. “Examples of a process for reducing the resource configurations of the containers in step S19 include a process for deleting one or more nodes (physical servers) from the server cluster, a process for 
determine, based on one or more of the request to detach, the first template, and metadata of the logical container created in a virtual computing environment in which the first virtual resource is deployed, that the first virtual resource instance is to be detached from the logical container; 
(Terayama teaches determining, based on one or more of the request to detach/delete [0085, 0182], that the first virtual resource instance is to be detached from the logical container [0183])
remove the first logical identifier from the first template; and 
(Terayama teaches remove the first logical identifier from the first template, e.g. “the identifier of the node is deleted from the server field 215d of the container management table 215 that corresponds to the record managing the migration-source container” [0183])
to detach the first virtual resource instance from the logical container without deleting the first virtual resource instance, disassociate the first instance identifier and the logical container.  
***EXAMINER’S INTERPRETATION:
	The claim currently recites a feature to “disassociate the first instance identifier and the logical container”, in order “to detach the first virtual resource instance from the logical container without deleting the first virtual resource instance”. 
	The recited limitation “to detach the first virtual resource instance from the logical container without deleting the first virtual resource instance” represented INTENDED RESULT, as it can be construed to be a result of the disassociated instance identifier to the container. 
	So Examiner will only give patentable weight for the step to “disassociate the first instance identifier and the logical container”. 
(Terayama teaches detaching the first virtual resource instance from the logical container without deleting the first virtual resource instance, disassociate the first instance identifier and the logical the identification information and instances of the candidate containers are not deleted, and the records in the container management table 215 are updated to appropriate values by the resource configuration management unit 213” [0183])
Regarding claim 13, Terayama in view of Allen disclose the following: 
wherein the instructions, when executed by the one or more processors, cause the system to: 
determine that the request to detach adopted resources includes a request to adopt the first virtual resource instance into a second logical container; and 
(Terayama teaches determining that the request to detach adopted resources includes a request to adopt the first virtual resource instance into a second logical container [0013, 0099], e.g. “upon receipt of a resource configuration change request regarding an application program operated in the resource division, the resources managed by the other containers are migrated to the containers associated with the application program” [0013])
subsequent to detaching the first virtual resource instance from the logical container: 
receive a second template defining the second logical container and including a second logical identifier; and 
(Terayama teaches receiving a second template defining the second logical container [0099-0100] and including a second logical identifier [0011])
associate the first instance identifier with the second logical container to adopt the first virtual resource instance into the second logical container, enabling management of the first virtual resource instance as one of one or more members of the second logical container, without deleting the first virtual resource instance.  
(Terayama teaches associating the first instance identifier with the second logical container to adopt the first virtual resource instance into the second logical container, enabling management 
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Terayama in view of Allen in view of Aswathanarayana et al. (Pub. No. US2017/0041189 filed on September 21, 2015; hereinafter Aswathanarayana).
Regarding claim 14, Terayama in view of Allen does not disclose the following: 
wherein the instructions, when executed by the one or more processors, cause the system to, before associating the first instance identifier with the logical container: 
(1)	obtain from the first template the program code comprising a first virtual resource definition associated with the first logical identifier and describing a first configuration of the first virtual resource instance; 
(2)	using the first instance identifier, obtain metadata describing an actual configuration of the first virtual resource instance; and 
(3)	compare the first configuration to the actual configuration to determine that the first virtual resource definition accurately defines the first virtual resource instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Aswathanarayana.
(1) (Aswathanarayana teaches obtaining/retrieving from the first “UCDC” template the program code [0026] comprising a first virtual resource definition associated with the first logical identifier [0024, 0027] and describing a first configuration of the first virtual resource instance [0033])
(2) (Aswathanarayana teaches using the first instance identifier, e.g. “identification of target cloud platform specification (TCPS)” [0033], obtain metadata describing an actual configuration of the first The URS and AS information are captured in the NT and RT constructs… The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD” [0034])
 (3) (Aswathanarayana teaches compare the first configuration to the actual configuration – via validation – to determine that the first virtual resource definition accurately defines the first virtual resource instance [0035-0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Terayama in view of Allen with the teachings of Aswathanarayana. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Aswathanarayana with respect to the virtual resource instance of Terayama in view of Allen.
The motivation would have been to benefit from a provisioning module that “retrieves the information pertaining to the various resources provisioned on the target cloud platforms through the cloud interface and stores it within the deployment database (DD). The provisioning module stores the updated UCDC object within the DD” [0036 – Aswathanarayana].
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Terayama in view of Allen in view of Hilliard et al. (Pub. No. US2018/0309624 filed on April 24, 2017; hereinafter Hilliard) in view of Lipchuk et al. (Pub. No. US2019/0065170 filed on August 29, 2017; hereinafter Lipchuk).
Regarding claim 15, Terayama in view of Allen does not disclose the following: 
wherein the instructions, when executed by the one or more processors, cause the system to: 
(1)	receive the first instance identifier before or together with receiving the request to perform the management operation on the logical container, 
wherein the instructions, when executed by the one or more processors to receive the first template, cause the system to: 
(2) 	obtain metadata associated with the first virtual resource instance; QB\155890.00093\65284968.1Serial No. 15/933,184 Response to Office Action dated July 16, 2020 Page 11 
Nonetheless, this feature would have been made obvious, as evidenced by Hilliard.
(1) (Hilliard teaches receiving the first instance identifier, e.g. see parameter “Configuration Management Instance” of “Instance 1” [FIG. 1A], together with receiving the request [0010, 0015] to perform a configuration management operation on the logical container, such as generating or configuring the container, e.g. “the configuration management platform can generate a container that executes the particular type of configuration management software that was specified in the request (i.e., SaltStack)” [0015])
 (2) (Hilliard teaches features wherein the instructions, when executed by the one or more processors to receive the first template [0017], cause the system to: 
obtaining metadata, by receiving metadata that was previously provided [0083], the metadata being associated with the first virtual resource instance [0033, 0074], e.g. “Multiple instances of a variety of operating systems can share virtualized hardware resources” [0033] and “multiple copies of the configuration management instance can be generated … As an example, in situations where eight different sites are to be configured, configuration management platform 220 can generate eight different containers” [0074])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Terayama in view of Allen with the teachings of Hilliard. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Combining the receiving and obtaining steps of Hilliard with the already executed steps of Terayama in view of Allen.
Hilliard].

However, Terayama in view of Allen in view of Hilliard does not disclose the following:
(1)	identify in the metadata a plurality of parameters having associated values and defining a first configuration of the first virtual resource instance; and 
(2)	store the plurality of parameters, the first logical identifier, and the first instance identifier as a first resource definition in a format of the first template, the first resource definition being incorporated into the first template before the system receives the first template.
Nonetheless, this feature would have been made obvious, as evidenced by Lipchuk.
(1) (Lipchuk teaches identifying in the metadata [0024-0027] a plurality of parameters having associated values, e.g. “The VM 32 has associated metadata 36 that is a GUID that uniquely identifies the VM 32 and has metadata 39 that identifies the volumes of the VM 32” [0025] and defining a first configuration of the first virtual resource instance or VM, e.g. “A VM configuration entry 48-1 in the VM configuration data 18 identifies the VM template 24. The VM configuration entry 48-1 includes metadata 25 that is associated with the VM template 24, such as, for example, a GUID that uniquely identifies the VM template 24. Each of the volumes 26-1, 26-2 have associated metadata 30-1, 30-2, respectively, such as GUIDs that uniquely identify the volumes 26-1, 26-2” [0024])
 (2) (Lipchuk teaches storing the plurality of “certain parameters” [0042], the first logical identifier or “the name of the independent VM” [0042], and the first instance identifier or “the VM template” [0042] corresponding to “a globally unique identifier (GUID) that identifies the corresponding volume, and a GUID that identifies the VM or VM template to which the 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Terayama in view of Allen in view of Hilliard with the teachings of Lipchuk. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying and storing steps of Lipchuck to identify parameters and values for the virtual resource instances of Terayama in view of Allen in view of Hilliard.
The motivation would have been as follows: “In this manner, the virtualization manager 14 re-attaches the VM 32 to the VM template 24, and makes the VM 32 a thin-provisioned VM of the VM template 24” [0047 – Lipchuk]. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed November 24, 2020, with respect to claims 6-20 have been respectfully considered. With respect to claims 16-18, the arguments are not persuasive. claims 6-15, the argument are not persuasive. With respect to claims 15, 19, and 20, claim 15 is now rejected under 112(b) and 103; claim 19 is objected to; and claim 20 is also objected to.

With Respect to 102 Rejections of Claims 16-18
Applicant argues against teachings of Terayama et al. (Pub. No. US2016/0004551 filed on August 24, 2015; hereinafter Terayama) for Claim 16. Specifically, “Teravama fails to disclose a system that (1) determine[s] that the user input includes a first instance identifier of a first virtual resource instance to be adopted into the logical container, (2) storing the first instance identifier in the first template as the first physical identifier, ultimately causing the first virtual resource to be adopted into the logical container when the system performs the management operation requested by the user. Although the Office asserts that various of these features are explicitly disclosed by Teravama. Applicant cannot determine where on the basis of the Office Action” – see Page 15 of Applicant REMARKS. 
However, Examiner respectfully disagrees. 
	For Claim 16, Examiner interpreted the claim limitations above as follows: 
“determine[s] that the user input includes a first instance identifier of a first virtual resource instance to be adopted into the logical container” 
Examiner’s Interpretation: “determine that the user request has detail about a first instance ID of a first virtual resource, for an intended result of being adopted into the logical container. Patentable weight is given to the step to determine that the user request has detail about a first instance ID of a first virtual resource”
“storing the first instance identifier in the first template as the first physical identifier” 
Examiner’s Interpretation: “store the first instance ID in the first template, the first instance ID is equivalent to the first physical ID”
Terayama by providing the following evidence below: 
1) Terayama teaches determining that the user input, provide by “a user requesting for the services” [0033], includes a first instance identifier of a first virtual resource instance to be adopted into the logical container [0116, 0119]. 
2) Terayama provides evidence of claimed input as follows: “The contents of the resource configuration 211e can be configured individually in response to a user request” [0119].
3) Terayama provides evidence of a first instance identifier of a first virtual resource instance as follows: “resource configurations 211e of the instances having the same container identifier 211d” [0119].
Examiner supplements these teachings with additional citations related to these topics. 
a) For the claimed user input, Terayama discloses “each user can introduce a desired application to an instance and operate the application by notifying the application management server 211k or the application manager of the identifier 211d of the container used by the instance of the user” [0122].
b) For evidence of the instance identifier of a virtual resource instance, Terayama discloses that the “container 211d indicates information for uniquely identifying the containers 310 that provide the instances 11 with resources” [0118]. 

In addition, Applicant argues that “the Office cites ¶ [0183] el seq. of Terayama as disclosing perform[ing] the management operation to cause the first virtual resource instance to be adopted into the logical container without deleting the first virtual resource instance. But although Terayama apparently discloses migrating resources between containers without deletion, the Office has not shown — and Applicant cannot determine— where Terayama discloses that the resources being migrated are identified using user input, as recited by the claim as a whole.” – see Page 17 of Applicant REMARKS.
In response to this, Examiner respectfully disagrees. 

“perform the management operation to cause the first virtual resource instance to be adopted into the logical container without deleting the first virtual resource instance” 
Examiner’s Interpretation: “performing the requested management operation to adopt the first virtual resource instance into the logical container without deleting/removing the first virtual resource instance”
In rebuttal, Examiner will clarify the record with teachings of prior art of Terayma. 
Terayama teaches that multiple record instances with resource information can be adopted into multiple containers without deleting the multiple resource instances.  
These multiple instances include the first virtual instance. 
These multiple containers include the first container. 
For evidence of a management operation request, Examiner points Applicant to [FIG. 11, Elements S10 and S19].

    PNG
    media_image1.png
    659
    455
    media_image1.png
    Greyscale

Terayama provides supplemental teachings form [0182-0184] teaches providing a request for a management operation, e.g. “a request for changing the configuration of an instance” [0170], and then performing the management operation as follows: “Changing the resource configurations of the candidate containers typically means reducing the resources. Examples of a process for reducing the resource configurations of the containers in step S19 include a process for deleting one or more nodes (physical servers) from the server cluster, a process for reducing the volumes from the storage resource, and a process for lowering the communication priority configured in the network resource” [0182].
Therefore, the teachings of Terayama meet the claim limitations of claim 16. In addition, claims 16-18 are rejected by prior art of record. 

With Respect to 103 Rejections of Claims 6-15
	For claim 6, “the Office has not shown where the prior art teaches or suggests both: (1) determining] [...] that a first logical identifier is associated with a first instance identifier of a first virtual resource instance that is not instantiated from a first template and (2) associat[ing] the first instance identifier with the logical container to adopt the first virtual resource instance into the logical container. The Office admits — and Applicant agrees — that these features are not disclosed by Teravama.”
	However, Examiner respectfully disagrees. 
	For claims 6 and 13, Examiner interpreted the claim limitations above as follows: 
“determine[s] that the user input includes a first instance identifier of a first virtual resource instance to be adopted into the logical container” 
Examiner’s Interpretation: “determine that the user request has detail about a first instance ID of a first virtual resource, for an intended result of being adopted into the logical container. determine that the user request has detail about a first instance ID of a first virtual resource”
“associat[ing] the first instance identifier with the logical container to adopt the first virtual resource instance into the logical container” 
Examiner’s Interpretation: “store the first instance ID in the first template, the first instance ID is equivalent to the first physical ID”
Examiner responds to the arguments of 102 rejection against prior art of Terayama by providing the following evidence below: 
1) Terayama teaches determining that the user input, provide by “a user requesting for the services” [0033], includes a first instance identifier of a first virtual resource instance to be adopted into the logical container [0116, 0119]. 
2) Terayama provides evidence of claimed input as follows: “The contents of the resource configuration 211e can be configured individually in response to a user request” [0119].
3) Terayama provides evidence of a first instance identifier of a first virtual resource instance as follows: “resource configurations 211e of the instances having the same container identifier 211d” [0119].
Examiner supplements these teachings with additional citations related to these topics. 
a) For the claimed user input, Terayama discloses “each user can introduce a desired application to an instance and operate the application by notifying the application management server 211k or the application manager of the identifier 211d of the container used by the instance of the user” [0122].
b) For evidence of the instance identifier of a virtual resource instance, Terayama discloses that the “container 211d indicates information for uniquely identifying the containers 310 that provide the instances 11 with resources” [0118]. 
Next, Applicant argues that Allen (Pub. No. US2017/0339013 filed on May 12, 2017; hereinafter Allen) does not disclose “adopting that resource into the container”. However Examiner respectfully disagrees. 

“associate the first instance identifier with the logical container to adopt the first virtual resource instance into the logical container, enabling management of the first virtual resource instance as one of the one or more members, without deleting the first virtual resource instance”
Examiner’s Interpretation: “associate the first instance identifier with the logical container for the intended purpose of adopting the first virtual resource instance into the logical container, and further intended purpose of enabling management of the first virtual resource instance as one of the members, without deleting the first virtual resource instance. 
So patentable weight is given to a step to associate the first instance identifier with the logical container, without deleting the first virtual resource instance.
There is no patentable weight for the step “to adopt the first virtual resource instance into the logical container, enabling management of the first virtual resource instance as one of the one or more members”.
With respect to Applicant’s argument, a step of adopting that resource into the container is cited by Allen using steps to “modify individual stack model entities, add/modify/remove stack models, add/modify/remove extends model entities, add/modify/remove override entities, or the like” [0237]. 
Allen defines stack model entities as follows: “stack model entities may represent the various resources of the may be provisioned for a cloud service stack” [0035].
The step of adopting is equivalent to modifying or adding [0237]. 
The entities are resources [0035] which can be modified or added [0237]. 
Therefore Examiner maintains rejection of claim 6. 
Claims 6-15 are still rejected by prior art of record. 

With Respect to Amendments of Claims 15 and 20
	Examiner has considered the arguments against claims 15 and 20. In response, Examiner considers that the amendments change the scope of the claims. 
	Examiner applied a rejection under 112(b) to claim 15, for indefinite due to claim amendment changing the scope. Examiner also applied new prior art to claim 15, due to claim amendment changing the scope. Examiner objected to claim 20 due to allowable subject matter. 

With Respect to Amendments of Claim 19
	Examiner has considered the arguments against claim 19. As a result, Examiner objected to claim 19 due to allowable subject matter. 

Examiner recommends that Applicant either amend claims 6-18 to overcome the rejection set forth or add subject matter from claim 19 (and its claims from which it depends) or claim 20. 

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 8, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199